J-A26033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SADEEN JONES                               :
                                               :
                       Appellant               :   No. 3284 EDA 2019

          Appeal from the Judgment of Sentence Entered May 23, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0000806-2018


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 06, 2020

        Appellant, Sadeen Jones, appeals from the judgment of sentence

entered in the Court of Common Pleas of Bucks County after a jury convicted

him of, inter alia, robbery, burglary, and conspiracy committed in connection

with an armed home invasion. After careful review, we affirm.

        We summarize the relevant factual and procedural history as follows:

In the early morning hours of August 21, 2017, Appellant and two co-

conspirators, Brandon Eugene Davis and Raymond Anthony Daniels,1
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  Appellant’s co-conspirators, Brandon Eugene Davis and Raymond Anthony
Daniels, were also arrested in connection with the home invasion. Davis
proceeded to a jury trial as co-defendant with Appellant, and he was convicted
of numerous crimes, including robbery, burglary, and conspiracy. See infra.
He received an aggregate sentence of 40 years to 80 years in prison. Davis
filed a direct appeal from his judgment of sentence, and this Court affirmed
J-A26033-20



executed an armed home invasion of the Bucks County residence of Emily and

Jonatan Nadav.       Present during the invasion were the Nadavs, their two

daughters, ages twenty-five and twelve, and Mrs. Nadav’s seventy-three-

year-old mother. N.T., 1/28/19, at 35-37, 62-64, 77-78, 120-122.

       Masked, gloved, and dressed in dark clothing, the men terrorized the

Nadavs with handguns throughout the extended encounter—at times holding

a gun to the head of each Nadav daughter—and threatened to shoot until the

family revealed where it kept its safe containing money and jewelry. Before

the trio absconded with over $300,000 in cash and personal property, they

used their cellular telephones multiple times in the home to update one

another on their progress. N.T. 1/28/19, at 48.

       On November 16, 2017, the Newtown Township Police Department

arrested and charged Appellant for his alleged role in the home invasion. On

September 17, 2018, Appellant filed a counseled omnibus pre-trial motion

seeking suppression of the police department’s seizure of his cell phone

records, including his cell site location records relating to the time that he and

his co-conspirators were allegedly at the Nadav residence.

       While Appellant conceded in his motion that the Commonwealth had

obtained a November 3, 2017 court order supported by reasonable grounds
____________________________________________


judgment of sentence in a published opinion, Commonwealth v. Davis, ---
A.3d. ----, 2020 WL 6252080 (Pa.Super. filed 10/23/20). Daniels pled guilty
to, inter alia, robbery, burglary, and conspiracy. He received an aggregate
sentence of 40 years to 80 years in prison, and on direct appeal, this Court
affirmed his judgment of sentence. See Commonwealth v. Daniels, No.
1618 EDA 2019 (Pa.Super. filed 4/7/20) (unpublished memorandum).

                                           -2-
J-A26033-20



for disclosure of his cell phone records, he nevertheless argued the execution

of the order constituted a search for which a warrant supported by probable

cause was required.      Omnibus Pre-trial Motion, 9/17/18, at 1 (citing

Carpenter v. U.S., ___ U.S. ____, 138 S.Ct. 2206 (2018) (holding requests

for historical cell site records from wireless carriers constituted Fourth

Amendment search requiring warrant). As police had obtained no warrant,

Appellant asserted his records were seized unlawfully and, thus, subject to

exclusion under the Fourth Amendment of the U.S. Constitution and Article I,

Section 8 of the Pennsylvania Constitution.

      On November 5, 2018, the Commonwealth filed a motion in opposition

to   Appellant’s   omnibus   pre-trial   suppression   motion.   Therein,   the

Commonwealth admitted it had secured a court order directing the wireless

carrier to provide the requested cell phone records, including the historical

cell-site location records for Appellant’s cellular telephone, from August 1,

2017, to October 31, 2017.      Commonwealth’s Motion in Opposition, filed

11/5/18, at 1-2. The Commonwealth averred it had sought the order pursuant

to Pennsylvania’s Wiretapping and Electronic Surveillance Control Act, 18

Pa.C.S.A. § 5743, and the federal Stored Communications Act, 18 U.S.C. §

2703(d), which required only a showing of reasonable grounds to believe that




                                     -3-
J-A26033-20



the   requested     records    were     relevant   and    material   to   the   ongoing

investigation.2

       The Commonwealth acknowledged that, subsequent to the court’s

order, the U.S. Supreme Court handed down its Carpenter opinion holding

police seizure of historical cell-site location records constitutes a search for

which a warrant supported by probable cause is generally required.

Commonwealth’s Motion in Opposition at 2.                Accordingly, in the wake of

Carpenter, on July 5, 2018, the police secured a search warrant for the

historical cell-site location records with regard to Appellant’s cell phone.3 Id.

       The Commonwealth averred the search warrant was supported by

probable cause and served upon T-Mobile/Metro PC, which released to the

police the same cell phone records previously secured via the court order. Id.

The Commonwealth argued the seizure of the cell phone records via the

execution of the search warrant purged any taint associated with the pre-

Carpenter seizure. Id. at 11. The Commonwealth reasoned that since the

cell phone records would have been (and in fact were) ultimately discovered


____________________________________________


2 We note that a Bucks County Assistant District Attorney filed a petition in
support of the request for disclosure of the cell phone records pursuant to 18
Pa.C.S.A. § 5743 and 18 U.S.C. § 2703(d). In support thereof, the assistant
district attorney attached an affidavit completed by Newtown Township Police
Detective Chris Bush.

3Specifically, on July 3, 2018, Detective Bush completed an application for a
search warrant for the disclosure of records for cell phone number (***) ***-
3735, which was determined to be Appellant’s cell phone number. Detective
Bush attached to the application his affidavit of probable cause.

                                           -4-
J-A26033-20



by lawful means, the inevitable discovery doctrine should insulate the records

from exclusion. Id. at 11-12.

       On November 7, 2018, and December 19, 2018, the trial court held

hearings on Appellant’s suppression motion.                Initially, counsel for co-

defendant Davis requested permission to amend the suppression motion to

include the argument that the search warrant secured by the Commonwealth

after Carpenter was not supported by probable cause, and thus, the cell

phone records were fruits of the poisonous tree.                N.T., 11/7/18, at 6.

Appellant had raised this issue in his suppression motion previously. After the

assistant district attorney indicated she had no objection to such an

amendment, the trial court permitted co-defendant Davis to amend his

suppression motion to raise and develop this issue. Id.

       At   the   hearing,    the    defense     offered   no   witnesses   while   the

Commonwealth offered the testimony of Newtown Township Police Detective

Chris Bush.4 Detective Bush relevantly testified he prepared the affidavit for

the police to secure the records for Appellant’s cellular telephone via a court

order, and a trial court judge signed the order. Id. at 36-37. As a result, the

police received Appellant’s cell phone records, including the historical cell-site

location records. Id. at 37.


____________________________________________


4 The Commonwealth also offered the testimony of Detective Daniel Bartle;
however, Detective Bartle’s testimony was limited to an explanation of the
order and search warrant with regard to Daniels’ cell phone records.


                                           -5-
J-A26033-20



      Thereafter, subsequent to the Carpenter decision, the Commonwealth

contacted Detective Bush and asked him to secure a search warrant for

Appellant’s cell phone records. Id. Accordingly, Detective Bush prepared an

application and affidavit of probable cause for a search warrant by essentially

cutting the information used in the prior affidavit for the court order and

pasting it in the new affidavit of probable cause. Id. at 34, 38-39. Detective

Bush, in preparing the affidavit of probable cause, did not rely on any of the

cell phone records previously obtained from execution of the court order. Id.

at 34. Once issued the search warrant, Detective Bush served it upon the

wireless carrier, which provided the detective with the exact same records

that the carrier had provided in response to the previous court order. Id. at

39, 47-48.    Detective Bush later clarified the Commonwealth received the

court order for Appellant’s and co-defendants’ cell phone records on November

3, 2017, and he received the search warrant on July 5, 2018. Id. at 68.

      On cross-examination conducted by counsel for Appellant, Detective

Bush testified his affidavit in support of the court order for Appellant’s cell

phone records and his subsequent affidavit of probable cause for the search

warrant contained the same information with one exception. Id. at 52-53.

Specifically, he unknowingly omitted from the affidavit of probable cause

language pertaining to investigators’ review of Appellant’s and Daniels’ cell

phone records, which revealed that, at the time of the home invasion, their




                                     -6-
J-A26033-20



cell device activities were captured on cell phone towers nearest the Nadav

home.5 Id.

       On re-direct examination, Detective Bush testified that he prepared

another application and affidavit of probable cause for a search warrant for

cell phone content of Appellant’s phone number. Id. at 77. In the affidavit,

there is a reference to cell tower information indicating that co-defendant

Daniels was in the location of the crime scene at the time of the home invasion.

Id. at 78.

       At the conclusion of the hearing, counsel for Appellant argued that once

the police seized Appellant’s cell phone records via a court order, the

Commonwealth’s subsequent seizure of those same records via a search

warrant could not comply with the U.S. Supreme Court’s mandate under

Carpenter. Id. at 88-89. Counsel also argued that neither the affidavit for

the court order nor the affidavit for the search warrant set forth sufficient

grounds for probable cause. Id. at 89.




____________________________________________


5Specifically, the following language was included in the affidavit for the court
order, but was omitted from the affidavit of probable cause for the search
warrant:
      Daniels’ cell device activities were captured on cell phone towers
      in the vicinity of [the Nadav home]….Jones’ cell device activities
      were captured on cell phone towers in the vicinity of [the Nadav
      home].
Exhibit CS-5, Order for disclosure of cell phone records, affidavit, filed
11/3/17.



                                           -7-
J-A26033-20



       By order entered on January 14, 2019, the suppression court denied

Appellant’s motion to suppress the cell phone records, including the historical

cell-site location records for Appellant’s cell phone.       Specifically, the

suppression court indicated the following:

       10. On November 3, 2017, Court Order No. MD-3215-2017 was
       signed by the Honorable Wallace H. Bateman, Jr. of the Bucks
       County Court of Common Pleas for all certified account phone
       records[6] of (***)***-4478 for the time period between August
       1, 2017, through [October] 3[1], 2017.

       11. On July 5, 2018, Search Warrant #CA52-6343 was issued
       [by] the Honorable Wallace H. Bateman, Jr. of the Bucks County
       Court of Common Pleas for the seizure of all certified account
       phone records of (***)***-4478.
       12. The Affidavits in support of both the Court Order and the
       Search Warrant for cell phone number (***)***-4478 are nearly
       identical.
       13. Detective Chris Bush, a sworn Newtown Township Police
       Department Detective, executed Search Warrant #AA52-6343
       and obtained all certified account phone records of (***)***-
       4478.
       14. When Detectives Bartle and Bush sought the aforesaid Court
       Orders for the cell-site data, Pennsylvania law, [18 Pa.C.S.A. §
       57434(d)], required the application to be supported by specific
       and articulable facts showing reasonable grounds to believe
       contents of a wire or electronic communication, or the records or
       other information sought, are relevant and material to an ongoing
       criminal investigation.
       15. On June 22, 2018, the Supreme Court of the United States
       issued Carpenter v. United States, 138 S.Ct. 2206 (2018),
       holding the Government must generally obtain a search warrant
       supported by probable cause before acquiring cell-site data.


____________________________________________


6 The suppression court indicated that “certified account phone records”
includes “cell-site data.” Suppression Court Order, filed 1/17/19, at 2.

                                           -8-
J-A26033-20


      16. Carpenter v. United States, 138 S.Ct. 2206 (2018) was
      decided after the…aforementioned Court Order[] [was] signed.
      CONCLUSIONS OF LAW FOR DEFENDANT[’S] MOTION TO
      SUPPRESS CELL PHONE RECORDS INCLUDING HISTORICAL
      CELL-[S]ITE DATA
      1. Probable cause exists where the facts and circumstances within
      the affiant’s knowledge and of which he has reasonably
      trustworthy information are sufficient in themselves to warrant a
      man of reasonable caution in the belief that the items sought will
      be located in the area to be searched.
      2. [The] Court Order[] [was] sought in compliance with the law,
      as it existed at the time.
                                    ***
      5. Court Order No. MD-3215-2017 to seize the aforementioned
      information from cell phone number (***)***-4478 was
      supported by probable cause.
      6. The subsequent issuance and execution of the aforesaid Search
      Warrants cured any defects with the aforesaid Court Orders, in
      light of Carpenter v. United States, 138 S.Ct. 2206 (2018).
      7. The issuance of the…aforesaid Search Warrant[] [was] not
      tainted by illegality and was not fruit of the poisonous tree.
      8. The actions of law enforcement associated with the…aforesaid
      Search Warrant[] were legal and proper in all respects.

Suppression Court Order, filed 1/17/19, at 3-4 (bold in original) (footnote

omitted) (footnote added).

      Thereafter, the matter proceeded to a jury trial at which Appellant was

represented by counsel. With regard to the evidence offered at trial, including

the historical cell-site location evidence linking Appellant to the home invasion,

the trial court in its Pa.R.A.P. 1925(a) opinion has provided an accurate

summary, as follows:

               The evidence…established that, at the time of the events on
      trial,    all three [co-conspirators] resided in Philadelphia.


                                       -9-
J-A26033-20


     Information regarding telephone numbers, message content,
     photographs[,] and contact information extracted from all three
     cellular telephones established that the [co-conspirators] were
     using those cellular telephones at the time of the events on trial.
     [Appellant] Jones was the individual who used the cellular
     telephone identified at trial as the “Jones phone.”          [Co-
     conspirator] Davis was the individual who used the cellular
     telephone identified at trial as the “Davis phone.”          [Co-
     conspirator] Daniels was the individual who used the cellular
     telephone identified at trial as the “Daniels phone.” The [co-
     conspirators] were also connected to those cellular telephones
     through historical cell-site location information.

     Analysis of the call detail records and the historical cell-site
     location information obtained from the wireless service providers
     for those cellular telephones established that, just days before the
     home invasion, all three [co-conspirators] traveled from North
     Philadelphia to the victims’ residence, where they remained for at
     least thirty minutes before returning to North Philadelphia.
     Specifically, the records established that, shortly before midnight
     on August 14, 2017[,] all three cellular telephones accessed cell
     towers located in North Philadelphia. At midnight on August 15,
     2017, all three cellular telephones accessed the cell tower located
     closest to the victims’ residence. That cell tower was located less
     than a third of a mile from the victims’ residence and is visible
     from that location. The cellular telephones continued to be used
     in the vicinity of the victims’ residence for at least thirty minutes.
     By 1:20 a.m., all three cellular telephones were accessing a cell
     tower in North Philadelphia.

     Analysis of the cell detail records and the historical cell-site
     location information also placed the three [co-conspirators] at the
     crime scene at the time of the home invasion. Specifically, the
     records established that, shortly before midnight on August 20,
     2017, all three cellular telephones accessed a cell tower located in
     North Philadelphia. At 1:59 a.m. on August 21, 2017, a call was
     placed from [Co-conspirator] Davis’ cellular telephone to
     [Appellant] Jones’ cellular telephone. The connection lasted for
     fifteen minutes and fifty-eight seconds. A second call was placed
     from Davis’ cellular telephone to [Appellant] Jones’ cellular
     telephone at 2:15 a.m., approximately one minute after the first
     call terminated. The connection lasted for twelve minutes and
     fifty-one seconds. Both calls were processed through the cell
     tower located in the victims’ neighborhood. Between 1:59 a.m.

                                    - 10 -
J-A26033-20


     and 2:29 a.m., all three cellular telephones were utilized to
     communicate with each other, each call again accessing [the cell
     tower] located less than a third of a mile from the victims’
     residence. GPS location data extracted from Davis’ cellular
     telephone place that cellular telephone [by the Nadavs’ residence]
     at 12:05:40 a.m. By 2:54 a.m., all three cellular telephones were
     accessing a cell tower in North Philadelphia.

     At 2:54:49 a.m. that same date, the following text was sent from
     Davis’ cell [sic] cellular telephone, “Nah, I’m with Juice. We just
     came back from Yoni crib. Give me a second. We driving now.”
     N.T., 1/28/19, at 201[.] Cellular telephone text message content
     and other evidence established that [Appellant] Jones goes by the
     name “Juice.”

     Real time cellular telephone location data (pinging) was utilized in
     an attempt to locate the cellular telephone stolen during the home
     invasion. The last location data available indicated that the
     telephone was in the vicinity of [****] Tacony Street in
     Philadelphia. That address is located adjacent to Interstate 95,
     between the crime scene and the residences of [Appellant] Jones
     and Davis. Investigators searched the area but were unable to
     recover the cellular telephone.

     At approximately 3:30 a.m., [which was] approximately an hour
     after the home invasion, Daniels showed his girlfriend, Marlon
     Burton, the wallet and credit cards that were taken from the
     Nadav residence. Shortly thereafter, Daniels and Burton made
     purchases at five separate locations utilizing those credit cards.
     Historical cell-site location information confirmed that Daniels and
     Burton traveled to the five locations where the credit cards were
     used. A blank check that was found in the wallet was made
     payable to Burton in the amount of $5,500 and was later
     deposited into Burton’s account.

     Call detail records also established that shortly after 5[:00] a.m.
     on August 21, 2017, within hours of the home invasion, [the co-
     conspirators, including Appellant,] exchanged text messages
     reveling in the value of the property they were able to obtain
     during the home invasion, referring to a Rolex watch, a firearm,
     Euro currency, a Chanel bag, and a Louis Vuitton bag. [Appellant]
     Jones started the exchange when he text messaged Davis and
     Daniels, “Yo, Boy! You still up???” and accompanied the text with
     a money bag emoji and a flexing bicep emoji. During one text

                                    - 11 -
J-A26033-20


       message exchange, Davis advised [Appellant] Jones, “We deserve
       this shit, Juice. We been through too much.” N.T., 1/28/19, at
       223. Davis later sent a text message stating, “I’m selling this
       Rollie.” N.T., 1/28/19, at 201.

       Information extracted from Davis’ cellular telephone and Daniels’
       cellular telephone established that twenty calls were made
       between the two cellular telephones on August 20, 2017[,]
       through August 21, 2017.

       On August 24, 2017, police recovered a cellular telephone from
       [Appellant] Jones and $3,579….A photograph of a handgun
       extracted from Davis’ cellular telephone was identified as the
       handgun that was taken from the victims’ residence. [Appellant]
       Jones’ DNA was taken and compared to DNA found on a partially
       smoked cigar in a pack of cigarettes found on the street outside
       the crime scene. [Appellant] Jones’ DNA matched the DNA found
       on the cigar.

       A search warrant was executed at Daniels’ residence….During that
       search[,] police recovered Louis Vuitton luggage belonging to the
       Nadavs and a 9-millimeter firearm.

       In November of 2017, Daniels sent a text message to Davis
       advising him that, “They got your number. They just don’t know
       who you are.” Daniels further advised Davis, “That’s the only way
       they can get you and Juice….” During this exchange, Daniels
       instructed Davis how to change his cell [sic] cellular telephone
       number using an “app.” Davis advised Daniels, “I’m trying to
       change it now.”

Trial Court Opinion, filed 2/5/20, at 7-11 (citations to record and footnotes

omitted).

       At the conclusion of trial, a jury convicted Appellant and Davis of the

offenses indicated supra.7         On May 23, 2019, Appellant proceeded to a
____________________________________________


7On January 31, 2019, Appellant and Davis were each convicted of five counts
of Robbery (threatening another with/intentionally putting another in fear of
serious bodily injury), 18 Pa.C.S. § 3701(a)(1)(ii), felonies of the first degree;



                                          - 12 -
J-A26033-20



sentencing hearing, at the conclusion of which the trial court sentenced him

to an aggregate sentence of 70 to 140 years’ incarceration. On May 31, 2019,

Appellant filed post-sentence motions for judgment of acquittal, a new trial,

and reconsideration of sentence. On September 13, 2019, following a hearing,

Appellant’s motion for reconsideration of sentence was denied. By order dated

October 18, 2019, Appellant’s remaining post-sentence motions were denied.

       On November 14, 2019, Appellant filed a timely Notice of Appeal. In his

brief, Appellant sets forth the following issue for this Court’s consideration:

       Are the Pennsylvania and United States Constitutional
       requirements for a search warrant issued only after a showing and
       finding of probable cause met when, after the evidence sought has
       already been seized pursuant to a court order not issued pursuant
____________________________________________


five counts of Robbery (threatening to commit a felony of the first or second
degree), 18 Pa.C.S. § 3701(a)(1)(iii), felonies of the first degree; Burglary
(overnight accommodation, person present, and commits, attempts to
commit, or threatens to commit a bodily injury crime), 18 Pa.C.S. § 903, a
felony of the first degree; Criminal Conspiracy to commit Robbery and
Burglary, 18 Pa.C.S. § 903; Criminal Conspiracy to commit Burglary, 18
Pa.C.S. § 903; five counts of Simple Assault by Physical Menace, 18 Pa.C.S. §
2701(a)(3), misdemeanors of the second degree; five counts of Recklessly
Endangering Another Person, 18 Pa.C.S. § 2705, misdemeanors of the second
degree; False Imprisonment of a Minor (by a person not a parent) (C.N.), 18
Pa.C.S. §2903(b), a felony of the second degree; four counts of False
Imprisonment, 18 Pa.C.S. § 2903(a) (Jonatan Nadav and/or Emily Nadav
and/or Elle Nadav and/or Manya Guravich), misdemeanors of the second
degree; Unlawful Restraint of a Minor (by a person not a parent/risk of serious
bodily injury) (C.N.), 18 Pa.C.S. § 2902(b)(1), a felony of the second degree;
four counts of Unlawful Restraint (Jonatan Nadav and/or Emily Nadav and/or
Elle Nadav and/or Manya Guravich), 18 Pa.C.S. § 2902(a), a misdemeanor of
the second degree; Theft by Unlawful Taking (firearm, value of the property
taken exceeded $2,000), 18 Pa.C.S. § 3923(a)(7), a felony of the second
degree; and Criminal Coercion (threat to commit a felony/act with felonious
intent), 18 Pa.C.S. § 2906(a)(1), a misdemeanor of the first degree.


                                          - 13 -
J-A26033-20


      to an affidavit of probable cause and absent a finding of probable
      cause, and the evidence so seized used to support two affidavits
      of probable cause, the Commonwealth ten months later obtains a
      search warrant for the evidence it unlawfully seized by “cutting
      and pasting” the information from its original unlawful court order
      into an affidavit of probable cause and then using the ensuing
      warrant to seize evidence it already obtained unlawfully?

Appellant’s Brief at 5.

      In reviewing Appellant’s suppression claim, we are mindful that:

      Our standard of review in addressing a challenge to a trial court’s
      denial of a suppression motion is limited to determining whether
      the factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. We are
      bound by the suppression court’s factual findings so long as they
      are supported by the record; our standard of review on questions
      of law is de novo. Where, as here, the defendant is appealing the
      ruling of the suppression court, we may consider only the evidence
      of the Commonwealth and so much of the evidence for the defense
      as remains uncontradicted. Our scope of review of suppression
      rulings includes only the suppression hearing record and excludes
      evidence elicited at trial.

Commonwealth v. Yandamuri, 639 Pa. 100, 159 A.3d 503, 516

(2017) (citations omitted).

      After careful review of the record, party briefs, and controlling authority,

we discern no merit to Appellant’s issue, as this Court recently considered the

identical challenge raised in co-defendant Brandon Davis’ direct appeal and

dismissed it as meritless.

      Specifically, in the published opinion Commonwealth v. Davis, ---

A.3d ----, 2020 WL 6252080 (Pa.Super. filed 10/23/20), this Court

acknowledged that the initial seizure of the co-conspirators’ cell-site location

records upon the less burdensome “reasonable grounds” standard applicable



                                     - 14 -
J-A26033-20



under 18 Pa.C.S.A. § 5743 and 18 U.S.C.A. § 2703 was rendered unlawful in

the wake of Carpenter. We reasoned, however, that the Commonwealth’s

post-Carpenter procedure of obtaining new, probable cause-based search

warrants based solely on information available to it prior to the initial seizure

of records purged any taint stemming from the initial seizure. In this vein,

we determined the Commonwealth had established by a preponderance of the

evidence that the illegally obtained evidence inevitably would have been

discovered by lawful means, making such evidence admissible. Id. at **9-

10.

       Finally, we concluded that probable cause supported the search

warrants, as Detective Bush’s affidavit set forth a totality of circumstances

creating the fair probability8 that evidence of the alleged co-conspirators’

crimes against the Nadavs would be found upon examination of the cell phone

records sought. Specifically, the affidavit identified one Marlon Burton as the

woman whom a bank’s video surveillance depicted depositing Mr. Nadav’s

stolen bank check the following morning after the home invasion. Once in

custody, Ms. Burton explained she was the girlfriend of co-conspirator Daniels,

who had given her both the check and Mr. Nadav’s credit cards.

       Burton provided authorities with Daniels’ cell phone number, which was

determined to be in contact with Appellant’s cell phone during several
____________________________________________


8Davis, at *14 (citing Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317 (1983)
(expressing “totality of circumstances” test for determining whether a search
warrant request is supported by probable cause; advocating commonsense,
rather than hypertechnical, interpretations of affidavits)).

                                          - 15 -
J-A26033-20



exchanges made during the early morning hours of the Nadav robbery. In

turn, Appellant’s cell phone was used in several exchanges with co-conspirator

Davis’ cell phone during the same time.

      In view of such averments within Detective Bush’s affidavit, we

observed:

      As indicated in the affidavit of probable cause, during the home
      invasion the victims observed three perpetrators who used their
      cell phones to communicate with each other. After the police
      determined Marlon Burton had used credit cards stolen from the
      Nadav residence, Burton admitted to the police that Daniels gave
      her the credit cards during the early morning hours shortly after
      the home invasion had occurred.

      An examination of Daniels’ cell phone records revealed that,
      during the home invasion, Daniels used his cell phone to
      communicate with Jones, who in turn used his cell phone to
      communicate with (***) ***-4478. A common sense reading of
      the affidavit reveals there was a fair probability that the owner of
      cell phone (***) ***-4478 participated in the home invasion
      and/or would have information in connection with the identity of
      the perpetrators or recovery of the stolen items. [Gates, supra].

      ...

      Accordingly, we conclude the search warrant was supported by
      probable cause, and therefore, the trial court properly denied
      [Davis’] motion to suppress the historical cell-site location
      information pertaining to his cell phone.

Davis, at *13.

      Our decision in Davis is dispositive of the issue presently before us, as

co-conspirators Davis and Appellant raised identical challenges to the validity

of the post-Carpenter search warrant and the adequacy of its supporting




                                     - 16 -
J-A26033-20



affidavit of probable cause by which they were equally implicated.

Accordingly, Appellant is entitled to no relief.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                                      - 17 -